           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

DAROLAND ROBINSON,
      Plaintiff,
v.                                                   Case No. 1:19-cv-257-AW-GRJ
V.E. WHITEHURST & SONS, INC.,
     Defendant.
_______________________________/

                   ORDER GRANTING MOTION FOR LEAVE
                    TO WITHDRAW AND STAYING CASE

      Attorney Matthew W. Birk’s renewed motion for leave to withdraw (ECF No.

25) is GRANTED. Mr. Birk must promptly serve a copy of this order on Plaintiff,

file a certificate of service indicating he has done so, and file a notice indicating the

Plaintiff’s mailing address, telephone number, and email address. After he does this,

Mr. Birk will be relieved of further obligations in this case.

      The case is stayed until July 10, during which time Plaintiff may seek new

counsel if he wishes. If no new counsel has appeared by July 10, Plaintiff must file

a notice indicating whether he wishes to (1) dismiss the case or (2) proceed pro se

(representing himself). If Plaintiff files nothing by July 17, he will be deemed to

have abandoned the case, and the court will dismiss the case without further notice.

      Plaintiff’s deadline to respond to the summary judgment motion (ECF No. 22)

is extended to July 24.
                                           1
SO ORDERED on June 10, 2020.

                          s/ Allen Winsor
                          United States District Judge




                               2
